Anderson, J.,
delivered the opinion of the court.
Appellee, Mrs. Sarah Leitch, sued appellants, Mrs. Emma W. Arky, Herbert L. Arky, and Julius Arky, who were engaged in the hotel business at Meridian under the name of “Hotel Meridian,” for an alleged injury alleged to have been received by her while a guest at said hotel charged to have been caused by the fault of appellants. Appellee charged and her testimony tended to show that she and her friend, Mrs. Ward, engaged a room with a private bath at appellants’ hotel to be occupied by them during a meeting of the Eastern Star at Meridian; that appellants failed and refused to give them the use of a room with a private bath, but assigned them to a room with a connecting bath, by reason of which they suffered great inconvenience and embarrassment by having their bathroom entered by some one from the other room connected therewith; that they laid their grievances before appellants’ office man, who treated them in an offensive and insulting manner, and thereupon they paid their bill and went to another hotel. Appellee recovered judgment for one thousand dollars, from which appellants prosecute this appeal.
We find no merit in any of the assignments of error except that the verdict was excessive. By instructions for the appellee the jury were authorized in their discretion to award punitive damages. There was no evidence of any pecuniary damage. The only actual damage shown was annoyance and inconvenience. But the testimony tended to establish willfulness or gross inattention to duty on the part of the appellants. Although such testimony was not strong, it was sufficient to go to the jury. However, under all the facts and circumstances the verdict is too large. It evidently was the result of passion or prejudice on the part of the jury. Therefore the case will be reversed and remanded for a new trial on the question of damages alone unless within ten days from the handing *20down of this opinion appellee shall enter a remittitur reducing such judgment by one-half.
Reversed and remanded unless remittitur is entered. •

Reversed and remanded.